DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 3/8/2021 is acknowledged.
Claims 1-17 and newly filed claims 22-25 are pending and examined.
Claims 18-21 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2008/0222962 to Staser et al. (‘Staser’).
Re claims 1, 15, 22: Staser discloses window regulator module 10 for a closure member of a motor vehicle, comprising: a pair of window regulator rails 14/14 operably coupled to one another via at least one cable 26 wrapped about at least one pulley 24 on each window regulator rail 14, at least one of the window regulator rails 14/14 having a body 62 extending lengthwise between opposite upper first and lower second ends, said body 62 of at least one of the pair of window regulator rails 14/14 having a main body portion (wherein 62 points to, Fig. 2) and a guide edge (wherein 14 points to) extending from the upper first end towards said lower second end along which a lifter 16 travels upwardly and downwardly, the module may be formed of metal, plastic (par. [0049], line 3); Staser does not specifically disclose expressly said main body portion being plastic and said guide edge being metal. However, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to choose and arrange different materials in different parts, e.g. the main body portion being plastic and said guide edge being metal in order to optimize a lightweight for the body portion and more rigidity for the guide edge.  

Re claim 3: wherein said guide edge (wherein 14 points to in Fig. 2) has a first region (near 64, Fig. 2) extending outwardly from said main body portion and a second region (near 66) concealed and encapsulated by said main body portion 62, wherein said second region is configured to be secured to the closure member (Figs. 1-2).
Re claims 4-5 and 24-25: wherein said main body portion 62 is over-molded about said second region of said guide edge (Figs. 1-2); wherein said second region comprises at least one through opening 50 for receiving a portion of the over-molded main body portion 62 (par. [0061], line 3). The Examiner notes that the language "over-molded" is considered to be product-by-process language. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 and 2173.05(p).  
Re claim 6: wherein said guide edge comprises a through opening 46/50 for receiving a fastener to secure the guide edge to the closure member, said guide edge configured to extend away from said through opening along an upper partial length of said body (Fig. 5).
Re claim 7: further including at least one pulley 24 coupled to said body for relative rotation therewith, said at least one pulley 24 having a hub 48 extending through the through opening 50.
Re claim 8: wherein the hub 48 and the through opening 50 are configured to receive a fastener for securing the pulley 24 and the guide edge to the closure member.
Re claim 9: further including at least one pulley 24 coupled to said body for relative rotation therewith, said at least one pulley 24 having a hub 48 for receiving a fastener extending through the hub 48 and a through opening 50 in said guide edge for securing the pulley 24 to the guide edge.

Re claim 11: wherein the another through opening 46 is provided on the second region of the guide edge, wherein the first region and the second region extend in different planes relative to one another (Fig. 4).
Re claim 12: wherein the second region comprises an upwardly extending extension (near 64), said upwardly extending extension having a larger width than a width (e.g. as shown in Figs. 3-4) of the guide edge (near 14 points to) along which the lifter 16 travels upwardly and downwardly, wherein said at least one pulley 24 is mounted to the upwardly extending extension.
Re claims 13, 17: wherein the closure member (par. [0035], lines 5-6) is a frameless door.
Re claim 14: wherein the pair of window regulator rails includes a front window regulator rail having a glass run channel extending upwardly therefrom for slidably receiving a window and is not provided with the guide edge, and a rear window regulator rail provided with the guide edge.
Re claim 23: wherein the guide edge (wherein 14 points to) extends along a select region (wherein 62 points to, Fig. 4) of the at least one guide rail 14, wherein the select region (Fig. 4) is less than the full length of the at least one guide rail 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale